Citation Nr: 0426558	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with a cardiac disorder and skin ulcers, claimed as secondary 
to service-connected dermatophytosis of the hands and feet 
with onchomycosis.  

2.  Entitlement to service connection for amputation of the 
right foot, claimed as secondary to service-connected 
dermatophytosis of the hands and feet with onchomycosis.  

3.  Entitlement to an increased evaluation for 
dermatophytosis of the hands and feet with onychomycosis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 1998 and 
December 1998.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking an increased rating for his service-
connected dermatophytosis of the hands and feet with 
onychomycosis.  He essentially contends that this skin 
disorder is more severe than is contemplated by the 10 
percent disability rating currently assigned.  

The veteran is also seeking service connection for diabetes 
mellitus with a cardiac disorder and skin ulcers, and for 
amputation of his right foot.  He contends that these 
disabilities developed as a result of his service-connected 
skin disorder.  In essence, he argues that his skin disorder 
made him more susceptible to these disabilities than he 
otherwise would have been.   

With respect to the veteran's claim for an increased rating, 
the Board notes that he last underwent a VA examination in 
regard to his service-connected skin disorder in October 
1997.  

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to provide the veteran a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
See also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In light of the length of time that has passed since the 
veteran was last afforded a VA medical examination, the Board 
finds that an additional VA dermatology examination is 
warranted in order to assess the current nature and severity 
of his service-connected disability.  

With respect to the veteran's claims for service-connection, 
the Board notes that there is no medical evidence of record 
suggesting a link between the claimed  disabilities and his 
service-connected skin disorder.  However, in the report of 
the veteran's October 1997 VA examination, the examiner noted 
the following statement: "[t]he disease occurred in the 
military, insulin dependent diabetes mellitus."  

Earlier in the report, the examiner had noted that the 
veteran's diabetes mellitus had "developed" in 1973.  The 
examiner did not provide any rationale for his subsequent 
finding that the disease occurred in service, nor did he 
attempt to reconcile these conflicting statements.  
Therefore, the Board finds that a remand of the veteran's 
service connection claims is warranted so that the RO should 
arrange for the veteran to undergo an appropriate VA 
examination to clarify the etiology of his claimed 
disabilities.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments. 
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies.  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform him of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  

3.  The RO should obtain all of the 
veteran's available treatment records 
since March 2004 from the VA Medical 
Center in Northport, New York.  

4.  The RO should schedule the veteran 
for VA dermatology examination to 
determine the current severity of the 
service-connected dermatophytosis of the 
hands and feet with onychomycosis.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be undertaken in this 
regard.  The examiner should state 
whether the veteran suffers from 
exfoliation, crusting, exudation or 
itching, extensive lesions, or systemic 
or nervous manifestations.  In rendering 
this opinion, the examiner should also 
state the percentage of the body affected 
(exposed/unexposed) by the skin disorder; 
and note any topical or systematic 
therapies used, such as corticosteroids 
or other immunosuppressive drugs, and the 
duration of the therapies.  

5.  The RO should make arrangements for 
the veteran to undergo an appropriate 
examination to determine the etiology of 
his claimed diabetes mellitus, cardiac 
disorder, skin ulcers, and amputation of 
the right foot.  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner should be advised that he or she 
should review the claims folder in order 
to become familiar with the veteran's 
medical history, to include the medical 
treatment received during service.  The 
examiner should conduct an examination of 
the veteran, and provide a diagnosis of 
any pathology found.  The examiner should 
also respond to the following inquiries:

a.  What are the most likely 
etiologies of the veteran's claimed 
diabetes mellitus, cardiac disorder, 
skin ulcers, and amputation of the 
right foot.  

b.  In particular, is it at least as 
likely as not that any of these 
disorders had their onset during 
service, or are otherwise 
etiologically related to the 
veteran's military service?

c.  Is it at least as likely as not 
that any of these disorders are 
etiologically related to the 
veteran's service-connected 
dermatophytosis of the hands and 
feet with onychomycosis?

d.  Notwithstanding your response to 
the above inquiries, it is at least 
as likely as not that the veteran's 
service-connected dermatophytosis 
contributed to the amputation of the 
veteran's right foot.

6.  The RO should adjudicate the issues 
on appeal.  If any of the benefits sought 
on appeal remain denied, the RO should 
issue an Supplemental Statement of the 
Case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


